Title: William Dailey to James Madison, 10 July 1834
From: Dailey, William
To: Madison, James


                        
                            
                                Honored Sir: 
                            
                            
                                
                                    Chillicothe Ohio,
                                
                                July 10, 1834.
                            
                        
                        I am a free man of color, by the name of William Dailey, and respectfully crave permission to address you on
                            a subject deeply interesting to myself. I was in the public service in the War of the Revolution—was charged with
                            dispatches by Governor Jefferson to the Lieutenants of the several Counties of Virginia, and some of those of North
                            Carolina, at the time the enemy made a descent & commenced his ravages upon Virginia, riding express and delivering them respectively, pursuant to orders. In the performance of that and similar duties, I,
                            on one occasion, called upon your Excellency with communications from the Governor aforesaid, appertaining to the public
                            concerns. This occurrence, you Sir, will probably recollect, from the circumstance of your expressing great surprise, at
                            the time, that a colored man, & one so young, should be intrusted with so important a charge—At least, I hope
                            your memory may be clear with respect to this particular; as that, in connexion with other facts, may enable me to obtain
                            the Pension for which I am about to apply. Knowing the justice of my claim, I should have made application much earlier to
                            the Government, had it not been that my circumstances enabled me to live comfortably without it. Increasing years and the
                            usual infirmities attendant thereon together with reverses of fortune, have reduced me to so great necessity as to
                            overcome my pride & reluctance, and to induce me to become an applicant, in common with others, for that
                            compensation, or gratuity, which a grateful & generous government have bestowed upon those who faithfully served
                            their country in the Revolutionary War. Mine being a claim, sanctioned by patriotism and public Justice, can not fail of
                            meeting with a favorable reception from the Government, and permit me, Sir, to hope, with the friendly consideration of your
                            Excellency, who, illustrious & celebrated for your own distinguished & highly important public services,
                            can not be indifferent to the merits of those who acted a subordinate & humble part in the same great cause of National
                            Freedom and the rights of man. Should, your Excellency recollect, as suggested, you will confer a signal favor, by
                            forwarding a communication to that effect, as early as your convenience will permit, to, Respected Sir, Your obedient and
                            humble servt
                        
                            
                                William Dailey.
                            
                        
                    N. B. I am now in my seventy third year.                        
                            W. D.
                            
                        